 



EXHIBIT 10.2
-COPY-

Baltimore, Maryland
January 31,2008   $900,000  

PROMISSORY NOTE
(Auxiliary Revolver Facility)
IMPORTANT NOTICE
THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.
     FOR VALUE RECEIVED, the undersigned (collectively “Borrower”) promises to
pay to the order of PROVIDENT BANK, a Maryland banking corporation (“Lender”),
at the Lender’s offices at 114 East Lexington Street, Baltimore, Maryland 21202
or at such other place as the holder of this Promissory Note may from time to
time designate, the principal sum of Nine Hundred Thousand and NO/100 Dollars
($900,000), or so much as has been disbursed to the Borrower hereunder, together
with interest thereon at the rate or rates hereafter specified and any and all
other sums which may be owing to the Lender by the Borrower pursuant to this
Promissory Note. At no time shall the principal amount outstanding under this
Promissory Note and any other Promissory Note issued pursuant to the Agreement
(as hereinafter defined) exceed Six Million Nine Hundred Thousand Dollars
($6,900,000). The following terms shall apply to this Promissory Note.

1.   INTEREST. The unpaid principal amount outstanding from time to time
pursuant to this Promissory Note shall bear interest at two percent (2%) per
annum above the rate of interest announced from time to time by the Lender as
its prime commercial lending rate of interest, it being understood that such
announced rate bears no inference, implication, representation, or warranty that
such announced rate is charged to any particular customer or customers of the
Lender. Interest on the principal amount outstanding shall be adjusted daily
with the rate for each day being the rate in effect at the close of business on
that day.

2.   CALCULATION OF INTEREST. Interest shall be calculated on the basis of a
three hundred sixty (360) days per year factor applied to the actual days on
which there exists an unpaid balance hereunder.

3.   REPAYMENT.

(a) Principal: The Borrower shall make $25,000 payments on the 15th day of
February, March, and April 2008 which sums shall be applied to the reduction of
the principal amount outstanding hereunder. The unpaid principal balance of this
Promissory Note shall be paid by the Borrower in immediately available funds on
April 30, 2008.
(b) Interest: Accrued interest shall be paid by the Borrower, in arrears, in
immediately available funds on the first day of each successive month beginning
on February 1, 2008.
All amounts owed by the Borrower to the Lender shall be payable, when due, by
preauthorized debit of Account #20-65310679 and Borrower agrees to maintain a
balance in such account which is at least equal to the payment amount on each
payment due date.

4.   LATE PAYMENT CHARGE. If any payment due hereunder (including any payment in
whole or in part of principal) is not received by the holder within fifteen
(15) calendar days after its due date, the Borrower shall pay a late payment
charge equal to five percent (5%) of the amount then due.

5.   APPLICATION OF PAYMENTS. All payments made pursuant to this Promissory Note
shall be applied first to late payment charges or other sums owed to the holder,
next to accrued interest, and then to principal, or in such other order or
proportion as the holder, in the holder’s sole and absolute discretion, may
elect from time to time.

6.   PREPAYMENT. The Borrower may prepay this Promissory Note in whole or in
part at any time or from time to time without premium or additional interest.

7.   DEFAULT. Upon a failure to pay any sum due pursuant to this Promissory Note
or a default in the performance of any of the covenants, conditions or terms of
the Fourth Amended and Restated Loan and Security Agreement, dated June 29,
2007, executed by Borrower and Lender, as the same may have been subsequently
amended, restated, supplemented or modified from time to time, including the
Second Amendment and Waiver dated the date hereof (the “Agreement”), or of any
other agreement or document made by any Borrower for the benefit of the Lender
or any holder (collectively with the Agreement, the “Loan Documents”), the
holder of this Promissory Note, in the holder’s sole and absolute discretion and
without notice or demand, may exercise any of the following rights, in addition
to any rights or remedies under applicable law or any of the Loan Documents:

 



--------------------------------------------------------------------------------



 



  (a)   Default Rate of Interest. The holder may raise the rate of interest
accruing on the unpaid balance due under this Promissory Note by two
(2) percentage points above the rate of interest otherwise applicable until such
time as such default has been cured to the Lender’s entire satisfaction,
independent of whether the holder of this Promissory Note elects to accelerate
the unpaid principal balance as a result of such default.     (b)  
Acceleration. The holder may declare the entire unpaid principal balance plus
accrued interest and all other sums due hereunder immediately due and payable.
Reference is made to the Loan Documents for further and additional rights of the
holder to declare the entire unpaid principal balance plus accrued interest and
all other sums due hereunder immediately due and payable. The Borrower agrees
that a default under this Promissory Note or a default by the Borrower under any
of the Loan Documents is a default by the Borrower under all other liabilities
and obligations of the Borrower to the holder, and that the holder shall have
the right to declare immediately due and payable all of such other liabilities
and obligations.     (c)   Confession of Judgment. The Borrower authorizes any
attorney admitted to practice before any court of record in the United States to
appear on behalf of the Borrower in any court in one or more proceedings, or
before any clerk thereof or prothonotary or other court official, and to confess
judgment against the Borrower, without prior notice or opportunity of the
Borrower for prior hearing, in favor of the holder of this Promissory Note in
the full amount due on this Promissory Note (including principal, accrued
interest and any and all penalties, fees and costs) plus court costs and
reasonable legal fees. In addition to all other courts in which judgment may be
confessed against the Borrower upon this Promissory Note, the Borrower agrees
that venue and jurisdiction shall be proper in the Circuit Court of any County
of the State of Maryland or of Baltimore City, Maryland, or in the United States
District Court For The District Of Maryland. For the purpose of allowing the
holder of this Promissory Note to file a confession of judgment in the
Commonwealth of Virginia to recover any sums of money due hereunder, the
Borrower hereby duly constitutes and appoints David Matuszewski its attorney in
fact to confess judgment against the Borrower in the Circuit Court for the
County of Fairfax, Virginia and in any other circuit court or court located in
the Commonwealth of Virginia, and the Borrower acknowledges and agrees that
jurisdiction and venue shall be proper in such court and in any other city or
county in the Commonwealth of Virginia The Borrower waives the benefit of any
and every statute, ordinance, or rule of court which may be lawfully waived
conferring upon the Borrower any right or privilege of exemption, homestead
rights, stay of execution, or supplementary proceedings, or other relief from
the enforcement or immediate enforcement of a judgment or related proceedings on
a judgment. The authority and power to appear for and enter judgment against the
Borrower shall not be exhausted by one or more exercises thereof, or by any
imperfect exercise thereof, and shall not be extinguished by any judgment
entered pursuant thereto; such authority and power may be exercised on one or
more occasions from time to time, in the same or different jurisdictions, as
often as the holder shall deem necessary or advisable.

8.   INTEREST RATE AFTER JUDGMENT. If judgment is entered against the Borrower
on this Promissory Note, the amount of the judgment entered (which may include
principal, interest, penalties, fees, and costs) shall bear interest at the
higher of the above described default interest rate as determined on the date of
the entry of the judgment, or the legal rate of interest then applicable to
judgments in the jurisdiction in which judgment was entered.

9.   EXPENSES OF COLLECTION. If this Promissory Note is referred to an attorney
for collection, whether or not judgment has been confessed or suit has been
filed, the Borrower shall pay all of the holder’s costs, fees (including, but
not limited to, the holder’s attorneys’ fees, paralegal charges and expenses)
and all other expenses resulting from such referral.

10.   WAIVERS. The Borrower, and all parties to this Promissory Note, whether
maker, indorser, or guarantor, waive presentment, notice of dishonor and
protest.

11.   LOAN AGREEMENT; SECURITY. The Auxiliary Revolver Facility is being
provided by the Lender to the Borrower pursuant to the terms of the Agreement.

12.   EXTENSIONS OF MATURITY. All parties to this Promissory Note, whether
maker, indorser, or guarantor, agree that the maturity of this Promissory Note,
or any payment due hereunder, may be extended at any time or from time to time
without releasing, discharging, or affecting the liability of such party.

13.   NOTICES. Any notice or demand required or permitted by or in connection
with this Promissory Note shall be in writing and shall be made by hand
delivery, by Federal Express or other similar overnight delivery service, or by
certified mail, unrestricted delivery, return receipt requested, postage
prepaid, addressed to the respective parties at the appropriate address set
forth on the signature page hereof or to such other address as may be hereafter
specified by written notice by the respective parties. Notice shall be
considered given as of the date of facsimile or hand delivery, one (1) calendar
day after delivery to Federal Express or similar overnight delivery service, or
three (3) calendar days after the date of mailing, independent of the date of
actual delivery or whether delivery is ever in fact made, as the case may be,
provided the giver of notice can establish the fact that notice was given as
provided herein. If notice is tendered pursuant to the provisions of this
section and is refused by the intended recipient thereof,

 



--------------------------------------------------------------------------------



 



    the notice, nevertheless, shall be considered to have been given and shall
be effective as of the date herein provided. Notwithstanding anything to the
contrary, all notices and demands for payment from the holder actually received
in writing by the Borrower shall be considered to be effective upon the receipt
thereof by the Borrower regardless of the procedure or method utilized to
accomplish delivery thereof to the Borrower.

14.   LIABILITY; ASSIGNABILITY; BINDING NATURE. If more than one person or
entity is executing this Promissory Note as a Borrower, all liabilities under
this Promissory Note shall be joint and several with respect to each of such
persons or entities. This Promissory Note may be assigned by the Lender or any
holder at any time. This Promissory Note shall inure to the benefit of and be
enforceable by the Lender and the Lender’s successors and assigns and any other
person to whom the Lender may grant an interest in the Borrower’s obligations to
the Lender, and shall be binding and enforceable against the Borrower and the
Borrower’s personal representatives, successors and assigns.

15.   INVALIDITY OF ANY PART. If any provision or part of any provision of this
Promissory Note shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Promissory Note and this Promissory Note shall be
construed as if such invalid, illegal or unenforceable provision or part thereof
had never been contained herein, but only to the extent of its invalidity,
illegality or unenforceability.

16.   MAXIMUM RATE OF INTEREST; COMMERCIAL LOAN. Notwithstanding any provision
of this Promissory Note or the Loan Documents to contrary, the Borrower shall
not be obligated to pay interest pursuant to this Promissory Note in excess of
the maximum rate of interest permitted by the laws of any state determined to
govern this Promissory Note or the laws of the United States applicable to loans
in such state. If any provision of this Promissory Note shall ever be construed
to require the payment of any amount of interest in excess of that permitted by
applicable law, then the interest to be paid pursuant to this Promissory Note
shall be held subject to reduction to the amount allowed under applicable law,
and any sums paid in excess of the interest rate allowed by law shall be applied
in reduction of the principal balance outstanding pursuant to this Promissory
Note. The Borrower acknowledges that it has been contemplated at all times by
the Borrower that the laws of the State of Maryland will govern the maximum rate
of interest that it is permissible for the holder of this Promissory Note to
charge the Borrower pursuant to this Promissory Note. The Borrower warrants that
this Promissory Note evidences a commercial loan transaction within the meaning
of Sections 12-101(c) and 12-103(e), Commercial Law Article, Annotated Code of
Maryland, as amended, and that no proceeds of such loan transaction are being
used by the Borrower for any consumer purpose.

17.   CHOICE OF LAW; CONSENT TO VENUE AND JURISDICTION; ACTIONS AGAINST LENDER.
This Promissory Note shall be governed, construed and interpreted strictly in
accordance with the laws of the State of Maryland. The Borrower consents to the
jurisdiction and venue of the courts of any county in the State of Maryland or
the courts of Baltimore City, Maryland or to the jurisdiction and venue of the
United States District Court for the District of Maryland in any action or
judicial proceeding brought to enforce, construe or interpret this Promissory
Note. The Borrower agrees to stipulate in any future proceeding that this
Promissory Note is to be considered for all purposes to have been executed and
delivered within the geographical boundaries of the State of Maryland, even if
it was, in fact, executed and delivered elsewhere. Any action brought by the
Borrower against the Lender which is based, directly or indirectly, or in whole
or in part, upon this Promissory Note or any matter related to this Promissory
Note or any other Loan Document shall be brought only in the courts of the State
of Maryland.

18.   WAIVER OF JURY TRIAL. The Borrower (by its execution hereof) and the
Lender (by its acceptance of this Promissory Note) agree that any suit, action,
or proceeding, whether claim or counterclaim, brought or instituted by the
Borrower, the Lender or any successor or assign of the Borrower or the Lender on
or with respect to this Promissory Note or any other Loan Document or which in
any way relates, directly or indirectly, to the obligations of the Borrower to
the Lender pursuant to this Promissory Note or any other Loan Document, or the
dealings of the parties with respect thereto, shall be tried only by a court and
not by a jury. The Borrower and the Lender hereby expressly waive any right to a
trial by jury in any such suit, action, or proceeding.

19.   PRIOR NOTE. This Note is an amendment and restatement of a Promissory Note
(Auxiliary Revolver Facility) dated June 29, 2007 in the maximum original
principal amount of One Million and 00/100 Dollars ($1,000,000.00) (the “First
Amended and Restated Note”) which itself was an amendment and restatement of a
Promissory Note (Auxiliary Revolver Facility) dated July 6, 2006 in the maximum
original principal amount of One Million and 00/100 Dollars ($1,000,000.00) (the
“Original Note”), as secured. Nothing contained in this Note shall in any way
operate as a novation, release or discharge of any of the provisions of the
Original Note as amended and restated by the First Amended and Restated Note or
any other related document.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the
undersigned execute this Promissory Note under seal, as Borrower, as of the date
first written above.

                  WITNESS/ATTEST:       HALIFAX CORPORATION OF VIRGINIA, f/k/a
Halifax Corporation  
/s/ Arthur Whalen
      By:   /s/ Joseph Sciacca   (SEAL)
 
               
Name: Arthur Whalen
          Joseph Sciacca
Chief Financial Officer
5250 Cherokee Avenue
Alexandria, Virginia 22312    

            HALIFAX ENGINEERING, INC.
      By:   /s/ Joseph Sciacca   (SEAL)      Joseph Sciacca        Vice
President, Secretary and Treasurer
5250 Cherokee Avenue
Alexandria, Virginia 22312        MICROSERV LLC
      By:   /s/ Joseph Sciacca   (SEAL)      Joseph Sciacca        Vice
President, Secretary and Treasurer
5250 Cherokee Avenue
Alexandria, Virginia 22312        HALIFAX ALPHANATIONAL ACQUISITION, INC.
    By:   /s/ Joseph Sciacca   (SEAL)      Joseph Sciacca        Vice President,
Secretary and Treasurer
5250 Cherokee Avenue
Alexandria, Virginia 22312     

Notice Address For Lender:
Provident Bank
114 East Lexington Street
Baltimore, Maryland 21202
Attention: Michael McShane/453
With a copy to:
Provident Bank
Legal and Compliance Department
114 East
Lexington Street
Baltimore, Maryland 21202
Attention: General Counsel
APS2008

 